Cook, J.,
delivered the opinion of the court.
Mary M. Lee, the appellant, in common parlance, is a “nigger” woman. M. M. Wilkinson, appellee, a white man, doing business under the euphonious pseudonym “Standard Loan & Pawn Brokerage Company,” is what is commonly termed a “loan shark.” Mary is illiterate, but not ignorant. She, like many of her class, fell into the maw of the “shark,” and the net result of her adventure was the loss of two residence lots in the thriving city of Gulfport, for which she received in return,, according to her statement, the munificent sum of fifteen dollars — according to appellee’s statement, eighteen dollars and seventy-five cents. This is not all of this interesting story, but is enough to illustrate the point we have to deéide. In exchange for the fifteen dollars, or eighteen dollars and seventy-five cents, as the case may be, Mary executed a paper which, on its face, is a warranty deed to the two lots, and which she thought was a mortgage. Besides the money, appellee gave her a printed pawn ticket, which, read in. connection with the deed, clearly *366evidences a purpose on the part of appellee to loan the money and take the deed as a security for its payment. Whether this deed and pawn ticket constitute a mortgage is not necessary to decide. It is certain that there was a loan, and that the deed was intended as a security for the loan. The overwhelming’ preponderance of evidence shows that the lots were worth from ten to twenty times more than the sum advanced to Mary.
The learned chancellor decided against Mary, and unless he was manifestly wrong his decree must be affirmed. We have given this record a thorough examination, and have given a fair and liberal construction to all the evidence tending to support the contention of appellee that he bought the land outright, and we find ourselves unable to agree with the chancellor. Taking the evidence of ap-pellee alone about the transaction, coupled with the value of the lots, we could not affirm the lower court without doing violence to what we think are the equities of the case. Having reached this conclusion, we are thoroughly convinced that this appellee is entitled to nothing except the money advanced by him, with six per cent, interest, after crediting appellant with payments made by her. If an accounting should show that appellant has entirely liquidated the indebtedness, the deed should be canceled. If the accounting shows a balance due, the court should direct a commissioner to reconvey the property to appellant upon the payment of such balance.

Reversed and remanded.